DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 4/5/2022 has been entered and overcomes the rejection to the claims.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an illuminated harness comprised of, in part, a side-illuminating fiber optic cable and a light source coupled to the fiber optic cable and being arranges to transmit light into the fiber optic cable; the fiber optic cable being attached to the front panel assembly, the fiber optic cable being slidably moveable with respect to the front panel assembly for adjustment of the front panel assembly along the fiber optic cable when the fiber optic cable is coupled to the light source, the fiber optic cable further being attached to the rear panel assembly and being slidably moveable with respect to the rear panel assembly for adjustment of the rear panel assembly along the fiber optic cable when the is coupled to the light source, the fiber optic cable having: a first belt portion joining the left side of the base of the front panel assembly to the left side of the base of the rear panel assembly; a second belt portion joining the right side of the base of the front panel assembly to the right side of the base of the rear panel assembly, whereby the first belt portion and the second belt portion are configured to be positioned about a waist of a user when the illuminated harness is worn by the user; a first shoulder strap portion joining the left side of the top of the front panel assembly to the left side of the top of the rear panel assembly; and a second shoulder portion strap joining the right side of the top of the front panel assembly to the right side of the top of the rear panel assembly, whereby the first shoulder strap portion and the second shoulder strap portion are configured to be positioned over the shoulders of the user when the illuminated harness is worn by the user.
Due to their dependency, claims 2-16 are necessarily allowable.
Regarding independent claim 17, the prior art of record neither shows nor suggest an illuminated harness comprised of, in part, a side-illuminating fiber optic cable and a light source coupled to the fiber optic cable and being arranged to transmit light into the fiber optic cable; the fiber optic cable being attached to the front panel assembly, the fiber optic cable being slidably moveable with respect to the front panel assembly for adjustment of the front panel assembly along the fiber optic cable when the fiber optic cable is coupled to the light source, the fiber optic cable further being attached to the rear panel assembly and being slidably moveable with respect to the rear panel assembly for adjustment of the rear panel assembly along the fiber optic cable when the fiber optic cable is coupled to the light source, the fiber optic cable having: a first belt portion joining the front panel assembly to the rear panel assembly; -5 - AMPH-1-1115ROAa second belt portion joining the front panel assembly to the rear panel assembly, whereby the first belt portion and the second belt portion are configured to be positioned about a waist of a user when the illuminated harness is worn by the user; a first shoulder strap portion joining the front panel assembly to the rear panel assembly; and a second shoulder portion strap joining the front panel assembly to the rear panel assembly, whereby the first shoulder strap portion and the second shoulder strap portion are configured to be positioned over the shoulders of the user when the illuminated harness is worn by the user.
Due to their dependency, claims 18-25 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879